848 F.2d 194
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James L. THOMAS, Plaintiff-Appellant,v.Dale FOLTZ;  Frank Elo;  Herbert B. Grinage;  John Doe,Reviewing Officer, Defendants-Appellees.
No. 87-2239.
United States Court of Appeals, Sixth Circuit.
May 13, 1988.

Before WELLFORD, BOGGS and ALAN E. NORRIS, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff filed this 42 U.S.C. Sec. 1983 action against employees of the State Prison of Southern Michigan, seeking monetary damages and other relief.  He alleged that he had been placed in administrative segregation without being afforded due process and had been subjected to cruel and unusual punishment by going for one week without his hypertension medication.  After the completion of discovery, the district court granted summary judgment for the defendants.


3
Upon consideration of the record, we affirm for the reasons set forth in the district court's order of December 4, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.